IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                               November 6, 2009 Session

                JAMES CROWLEY ET AL. v. WENDY THOMAS

                    Appeal from the Circuit Court for Davidson County
                        No. 08C-421     Joe P. Binkley, Jr., Judge


                  No. M2009-01336-COA-R3-CV - Filed January 27, 2010


The issue on appeal is whether a defendant, who appealed from an adverse judgment
rendered against her in the general sessions court, may dismiss the appeal at any time in the
circuit court and thereby dismiss the plaintiff’s additional claims asserted in an amended
complaint in the circuit court. Following the defendant’s appeal to the circuit court, the
plaintiff/appellee filed an amended complaint adding his wife as an additional plaintiff,
asserting additional claims and seeking additional damages. On the eve of trial, the defendant
filed a Notice of Dismissal of Appeal and Motion to Affirm General Sessions Judgment. The
plaintiffs objected to the dismissal of their amended complaint, insisting that they had the
right to proceed with their new and additional claims. The circuit court held that the party
appealing from a general sessions judgment is entitled to dismiss the appeal at any time,
without the consent of the adverse party, and the affirmance of the general sessions
judgment. We affirm the decision of the circuit court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, JJ., joined.

Donald Capparella, Amy J. Farrar, Larry Roger McElhaney, II, and Penny Pruitt, Nashville,
Tennessee, for the appellants, James Crowley and Joan Crowley.

Scott A. Rhodes, Brentwood, Tennessee, for the appellee, Wendy Thomas.

Richard C. Mangelsdorf, Jr., and Joey C. Johnsen, Nashville, Tennessee, for the unnamed
appellee, Indiana Insurance Company.
                                                OPINION

        This action originated in the General Sessions Court for Davidson County when the
plaintiff, James Crowley, filed a civil warrant on November 24, 2007, against Wendy
Thomas for damages sustained in an automobile accident that occurred on November 8,
2006. A trial was held in the general sessions court on January 24, 2008, and the general
sessions court awarded a judgment in favor of Mr. Crowley against Ms. Thomas for $14,500.
Ms. Thomas timely filed an appeal to the Circuit Court for Davidson County on February 4,
2008.

       James Crowley then filed an amended complaint in the circuit court to add his wife,
Joan Crowley, as an additional plaintiff, whereby she asserted a claim for loss of consortium.
The Crowleys amended their complaint a second time on May 23, 2008, asserting an
additional claim for common law negligence, and seeking damages for medical and other
expenses, including mental anguish, loss of enjoyment of life, and impairment in earning
capacity. On June 6, 2008, Ms. Thomas moved for a more definite statement on the amount
of damages. The circuit court ordered the Crowleys to amend their complaint to include an
addendum clause on damages.

       The Crowleys filed a third amended complaint on September 29, 2008, increasing the
claim of compensatory damages to $125,000. On March 4, 2009, the Crowleys filed their
Fourth Amended Complaint seeking compensatory damages not to exceed $300,000.

       The trial date was set for March 9, 2009. Three days before trial, Ms. Thomas filed
a Notice of Dismissal of Appeal and Motion to Affirm General Sessions Judgment. The
Crowleys immediately objected to the affirmance of the general sessions judgment and the
dismissal of the claims they had asserted in the amended complaints. The circuit court
overruled the Crowleys’ objections, dismissed Ms. Thomas’ appeal, along with the
Crowleys’ amended complaint, and reinstated the $14,500 judgment.1 This appeal followed.

                                                A NALYSIS

      The dispositive issue here is whether the dismissal of an appeal from an adverse
judgment in the general sessions court necessitates the dismissal of all pending claims


        1
         The Crowleys filed a Motion to Vacate, Alter, or Amend, arguing that the appeal from the general
sessions court should not be dismissed, as they had added additional claims and incurred additional litigation
costs preparing for the trial on those claims. A hearing was held on May 22, 2009, at which time the court
denied the Crowleys’ motion. On June 30, 2009, the trial court entered an order memorializing its ruling.

                                                     -2-
asserted by the plaintiff in an amended complaint filed in the circuit court.2 We have
determined an appellant from general sessions court may effect the involuntary dismissal of
the plaintiffs’ additional claims asserted in circuit court by filing a Notice of Dismissal of
Appeal and Motion to Affirm General Sessions Judgment at any time before trial in the
circuit court.

       The Tennessee Supreme Court in C.B. Donaghy v. McCorkle stated that “[i]t is the
general rule that the appellant may have his own appeal dismissed at any time while the cause
remains within the jurisdiction of the appellate court. The appellee is entitled to costs on such
a dismissal, but cannot object, nor is his consent required.” C.B. Donaghy, 98 S.W. 1050
(Tenn. 1906). The court then held that “[u]pon dismissal of an appeal from the justice of the
peace, it is the duty of the circuit court to affirm the judgment of the justice.”3 Id. (citing to
Shannon’s Code § 4876).

        The provision in Shannon’s Code cited to by the Supreme Court stated:

        So, also, if the papers are properly returned, and the appellant fails to appear
        or defend within the first three days of the term to which the papers are
        returned, or if the appeal is dismissed for any cause, the appellee is entitled to
        an affirmance of the judgment below with costs.

Shannon’s Code § 4876 (emphasis added). Section 4876 of Shannon’s Code was later
codified at Tenn. Code Ann. § 27-5-107, and remains in effect today. The current statute,
which is substantively identical to the provision in Shannon’s Code, reads: “if the appeal is
dismissed for any cause, the appellee is entitled to an affirmance of the judgment below, with
costs.” Tenn. Code Ann. § 27-5-107 (emphasis added).

        The decision in Donaghy has stood the test of time. For over a hundred years no
statute has been enacted and no rule of procedure adopted that expressly supersedes or
conflicts with the ruling in Donaghy. Moreover, no court has overturned or modified the
ruling in Donaghy. To the contrary, our courts have followed the ruling in a number of cases
and under varied circumstances, holding that the appellant’s dismissal of an appeal from a
general sessions judgment results in a dismissal of the plaintiff’s case, even over the


        2
           While numerous issues were raised on appeal, such as the propriety of adding Joan Crowley as a
plaintiff to this action, we find these issues are rendered moot by our decision.
        3
         The Court referred to justices of the peace, which were the predecessors to the general sessions
courts. See Ware v. Meharry Medical College, 898 S.W.2d 181, 183 (Tenn. 1995) (“Today’s general
sessions courts trace their lineage back to the justice of the peace courts.”).

                                                  -3-
objection of the plaintiff/appellee. See Henderson v. Harlan, No. 01A01-9610-CV-00463,
1997 WL 311530 (Tenn. Ct. App. June 11, 1997); Enrichment Institute v. Boyce, No. 216,
1990 WL 125067 (Tenn. Ct. App. Dec. 3, 1990); Katz v. Bilsky, 759 S.W.2d 420 (Tenn. Ct.
App. 1988).

        In Enrichment Institute v. Boyce, the plaintiff filed suit for breach of contract against
Michael and Hope Boyce but the proof established that Mrs. Boyce was the only signatory
to the contract. As a consequence, the court dismissed the claim against Mr. Boyce and a
judgment was entered against Mrs. Boyce only. Id. at *1. The plaintiff appealed to the circuit
court as to both defendants. Id. Later the plaintiff filed a motion to dismiss its appeal and
reinstate the general sessions court judgment. Id. The Boyces objected to the dismissal,
insisting the case proceed to trial. Id. The circuit court overruled the objection, dismissed the
appeal with prejudice, and affirmed the judgment from the general sessions court. Id.
Dissatisfied with the circuit court ruling, the Boyces appealed to this court. Citing to
Donaghy and its progeny, we affirmed the circuit court. Id. at *2 (citing Donaghy, 98 S.W.
1050; Katz, 759 S.W.2d 420).

        The case that is almost directly on point is that of Henderson v. Harlan. Like here, the
issue was “whether the circuit court erred in refusing to allow the Defendant to voluntarily
dismiss his appeal from a judgment in general sessions court after the Plaintiff filed an
amended complaint in circuit court and after the Defendant filed an answer to the amended
complaint.” Henderson, 1997 WL 311530, at *1. In that matter, we concluded that it was
“well-settled” in Tennessee that “a party appealing a general sessions court judgment to
circuit court has the right to dismiss the appeal at any time prior to trial in circuit court.” Id.
(citing Storie v. Griffin, 51 S.W.2d 488, 489 (Tenn. 1932); C.B. Donaghy & Co., 98 S.W.
1050; Day v. Hagler, slip op. (Tenn. Ct. App. June 25, 1985)) (emphasis added).

        The Crowleys contend erroneously here, as did the plaintiff in Henderson, that “an
appellant loses his right to dismiss his appeal from a general sessions court judgment once
an amended complaint and an answer to the amended complaint are filed in circuit court.”
Id. at *2. This misplaced argument, as noted in Henderson, was based upon a misreading of
the Supreme Court’s holding in Ware v. Meharry Medical College, 898 S.W.2d 191 (Tenn.
1985). Contrary to the Henderson and Crowley arguments, Ware “did not modify the long-
standing principle that an appellant may dismiss his appeal from a judgment of the general
sessions court at any time prior to trial in circuit court.” Id. The ruling in Ware merely stands
for the proposition the plaintiff in a case appealed from a judgment in general sessions court,
may amend the complaint to seek damages in the circuit court beyond the monetary
jurisdictional limits of the general sessions court. Id. (citing Ware, 898 S.W.2d 181). Ware
did not, however, modify the long-standing principle that an appellant may dismiss his appeal



                                                -4-
from a judgment of the general sessions court at any time prior to trial in circuit court, the
result of which is the reinstatement of the general sessions judgment. Id.

       There have been many substantive and procedural rules and statutes over the years that
pertain to the proceedings in the circuit court following an appeal from general sessions
court. Many of these are a result of the Tennessee Rules of Civil Procedure that went into
effect in 1970; nevertheless, we find no rule, statute, or court decision that changes the
long-standing principle that the appellant from a judgment of the general sessions court may
dismiss her appeal “at any time prior to trial” in circuit court, which action necessitates the
dismissal of the circuit court action and the affirmance or reinstatement of the general
sessions judgment. If change in this practice is indicated, due to the potential for the misuse
of judicial resources and unnecessary expenses to the parties, it is the prerogative of the
Tennessee Supreme Court or the General Assembly to effect such change.

       We, therefore, affirm the dismissal of Ms. Thomas’ appeal, the involuntary dismissal
of the Crowleys’ amended complaint and the claims asserted therein, and the affirmance of
the general sessions court judgment against Ms. Thomas in the amount of $14,500, plus costs
of the appeal to circuit court.

                                      I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded. One-half of
the costs of appeal are assessed against the Crowleys and one-half against Ms. Thomas.




                                                    ___________________________________
                                                    FRANK G. CLEMENT, JR., JUDGE




                                              -5-